 UNITED STATES DISTRICT COURT
 DISTRICT OF MASSACHUSETTS
 ------------------------------------------------------------------ x
 JAMPA GONPO,
 on behalf of himself and others similarly situated,
                                              Plaintiff,              Case No: 16-cv-40138

                                 v.                                     DECLARATION OF JOHN
                                                                        TROY IN SUPPORT OF
 SONAM’S STONEWALLS & ART, LLC                                          MOTION FOR AWARD OF
     d/b/a Sonam’s Stonewalls and Art, and                              DAMAGES, TREBLE DAM-
 SONAM RINCHEN LAMA,                                                    AGES, PREJUDGMENT
                                 Defendants.                            INTEREST, ATTORNEYS’
                                                                        FEES, AND COSTS
 ------------------------------------------------------------------ x

        Pursuant to Section 1746 of Title 28 of the United States Code, I, John Troy, declare under

penalty of perjury that:

        1.       I respectfully submit this declaration in support of Plaintiffs’ Motion for an Award

of Damages, Treble Damages, Prejudgment Interest, Attorneys’ Fees, and Costs.

        2.       I am an attorney of record on this case admitted to practice pro hac vice, and have

personal knowledge of the facts stated herein from my experience, memory, review of the case

file, and business records kept by my firm, Troy Law, PLLC.

        3.       My firm and I have represented the Plaintiff in this action from March 15, 2016

through the present day. See Exhibit 1, at *1.

        4.       Rebecca Pontikes and her firm, Pontikes Law, LLC, acting as local counsel, have

represented Plaintiff in this action from July 9, 2016 through the present day. See Exhibit 1, at *2.

        5.       Plaintiff sought a private right of action from the Massachusetts Attorney General

on July 9, 2016, and received a private right of action on August 8, 2016. See Exhibit 1, at *2; Dkt.

No. 1-2.

        6.       Plaintiff commenced this action by filing the Complaint on September 27, 2016.

See Dkt. No. 1.
       7.      On January 3, 2020, following 7 days of trial, the Jury answered special interroga-

tories posed to it by the Court, which make it clear that Plaintiff is entitled to damages for unpaid

minimum wages, untimely paid wages, and unpaid overtime premiums, as explained more fully in

the Memorandum of Law in support of this Motion. See Dkt. Nos. 171, 171-1.

       I.      ATTORNEYS’ FEES INCURRED

               a.      CONTEMPORANEOUS TIME RECORDS

       8.      From March 15, 2016 through the present, my firm and Pontikes Law, LLC have

kept contemporaneous time records of the hours we have respectively expended on this matter

including the dates of services performed, the tasks undertaken in performing such services, and

the hours and portions thereof used to perform such services. We have each dedicated respective

databases exclusively to maintaining such contemporaneous time records. See Exhibits 1, 2.

       9.      Additionally, I have instructed, supervised, and ensured that all associates and em-

ployees of my firm keep contemporaneous time records of the hours they have expended on this

matter including the dates of services performed, the tasks they undertook in performing such

services, and the hours and portions thereof used to perform such services, in the dedicated data-

base described above, used exclusively for maintaining such contemporaneous time records.

       10.     Attached hereto as Exhibits 1 and 2 are the time and billing records of Troy Law,

PLLC and Pontikes Law, LLC respectively, indicating the dates of services performed, the tasks

undertaken in performing such services, and the hours or portions thereof used to perform such

services.

               b.      EXPERIENCE AND QUALIFICATIONS

                       1.      John Troy

       11.     I obtained my Masters of Laws from Dickonson School of Law in 1985.

       12.     I was first admitted to practice before the Bar of the State of New York in 1989.
       13.       I am currently admitted to practice before the Bars of the State of New York, the

United States District Courts for the Southern, Eastern, Northern, and Western Districts of New

York and for the District of Connecticut, and the United States Court of Appeals for the Second

Circuit.

       14.       Since 1989, I have been self-employed at my own small firm, where I am the sole

and managing partner, continuously representing low-income individuals, mostly Mandarin-

speaking immigrants, in wage-and-hour and employment discrimination cases. I have practiced in

that role before the courts of New York, before the United States District Courts for the Southern,

Eastern, Northern, and Western Districts of New York and for the District of Connecticut, before

the United States Court of Appeals for the Second Circuit, and pro hac vice before the United

States District Courts for the Districts of Massachusetts, New Jersey, Pennsylvania, Illinois, Min-

nesota, and West Virginia.

       15.       My firm spearheads wage and hour employment litigation advocacy across the

United States.

       16.       We have one of the largest Fair Labor Standards Act caseloads in the country, and

have taken the most cases out of any firm serving the Chinese-American immigrant community.

       17.       I personally am the attorney of record for at least 169 wage-and-hour cases in the

Southern District of New York, including:

                 •      7:20-cv-02641-PMH Zhang v. Jun Wei Inc. et al,
                 •      1:20-cv-02635-PAE Carranza v. VBFS Inc. et al,
                 •      1:20-cv-02633-VSB Hong, Yingcai v. Lin’s Garden Restaurant Inc. et al,
                 •      1:19-cv-11924-JPO Du v. Dingxiang Inc et al,
                 •      1:19-cv-11895-JMF Chen v. Matsu Fusion Restaurant Inc et al,
                 •      1:19-cv-11888 Santos Hernandez v. Relay Delivery, Inc. et al,
                 •      1:19-cv-11885 Xu v. Kealoha Sushi Inc et al,
                 •      1:19-cv-11883-GBD Chen et al v. Dun Huang Corp et al,
                 •      1:19-cv-11882-KPF Weng v. HungryPanda US, Inc. et al,
                 •      7:19-cv-11881-VB Ji v. Aily Foot Relax Station Inc et al,
•   1:19-cv-11168-UA Sarikaputar et al v. Veratip Corp. et al,
•   1:19-cv-08502-JMF Shi v. TL & CG Inc. et al,
•   1:19-cv-07710-LTS-SN Xi v. Mira Sushi Inc. et al,
•   1:19-cv-07702-LGS Huang et al v. Shanghai City Corp et al,
•   1:19-cv-07654-VEC Chen v. Lilis 200 West 57th Corp. et al,
•   1:19-cv-07601-WHP Yu v. Shanghai Dumpling, Inc. et al,
•   1:19-cv-07594-CM Singh et al v. Golam Mowla Construction Corp et al,
•   1:19-cv-06141 Jiang v. Renzan Corp. et al,
•   1:19-cv-06120-Li v. Wiwi 1 Nail & Spa Inc. et al,
•   1:19-cv-06118-Li v. Spa Nail 9, Inc. et al,
•   1:19-cv-06115-Chen v. L&H Wine & Liquor, Inc. et al,
•   1:19-cv-06105-Canelas v. Frank & Nino’s Pizza Corp et al,
•   1:19-cv-05828-Lu et al v. Purple Sushi Inc. et al,
•   1:19-cv-05616-Yang et al v. An Ju Home Inc. et al,
•   1:19-cv-05339-Dai et al v. King Jade Garden Inc.,
•   1:19-cv-05310-Wang v. Ren,
•   1:19-cv-05168 Wang v. Maxim International Group, Inc. et al,
•   1:19-cv-05145 Wang v. CLL Brothers, Inc. et al,
•   7:19-cv-05074-Chen v. Spring Nails & Spa Westchester, Inc. et al,
•   7:19-cv-05073 Hong v. Sushi Village 53, Inc. et al,
•   1:19-cv-05072-Wang v. Xing Yue Inc. et al,
•   7:19-cv-05018-Hong v. JP White Plains, Inc. et al
•   1:19-cv-02632-Wu v. Lan Sheng Szechuan Food Inc et al,
•   1:18-cv-12333 Zhang v. WM Restaurant Corp,
•   1:18-cv-12332 Zhang v. Sabrina USA Inc.,
•   1:18-cv-12331 Zhang v. Hito Restaurant, Inc.,
•   1:18-cv-12330 Zhang v. Aria Asian Corp.,
•   1:18-cv-12329 Feng v. Kelai Corp.,
•   1:18-cv-12327 Singh v. JGAJ Petroleum, Inc.,
•   1:18-cv-12220 Geng v. Shu Han Ju Restaurant II Corp et al,
•   1:18-cv-12202 Lin v. Ginza 685 Inc et al,
•   1:18-cv-12158 Hu v. Tea Pot 88, Inc. et al,
•   1:18-cv-10338-ALC Cao v. 155 S.G.S. CORP et al,
•   7:18-cv-10334-CS Wan v. YWL USA Inc et al,
•   1:18-cv-08274 Cao v. M & J Asian Restaurant Inc. et al,
•   1:18-cv-08259 Zhang v. Four Seasons Beauty Spa, Inc. et al,
•   7:18-cv-07413 Chen v. Kicho Corporation et al.,
•   1:18-cv-07342 Tecocoatzi-Ortiz et al, v. Just Salad LLC et al,
•   1:18-cv-06442 Gao v. A Canaan Sushi Inc. et al,
•   1:18-cv-06439 Gao v. Umi Sushi, Inc. et al,
•   1:18-cv-06430 Li v. Hui Yang Nails & Beauty Spa Inc et al,
•   1:18-cv-06231 Su v. Wah Fung USA Inc et al,
•   1:18-cv-06175 Solares-Gonzaga v. Essen22 LLC et al,
•   1:18-cv-06174 Chang et al v. CK Tours, Inc et al,
      •   1:18-cv-06018 Yeh v. Han Dynasty, Inc,
      •   1:18-cv-05448 Qiu et al v. Shanghai Cuisine, Inc. et al,
      •   1:18-cv-04941 Ye v. 2953 Broadway LLC et al,
      •   1:18-cv-04734-LGS Zhao et al v. Matsu Fusion Restaurant, Inc. et al,
      •   1:18-cv-04690-ER Wu et al v. iFresh Incorporated et al,
      •   1:18-cv-03551-GHW Chen et al v. Koto Japanese Steak House Inc,
      •   1:18-cv-03101-JMF Luo v. Kaiyi Inc. et al,
      •   1:18-cv-01715 Lin et al v. Shanghai Original, Inc. et al,
      •   1:18-cv-00528-GBD Lin v. Yuri Sushi Inc,
      •   1:17-cv-10250 Lawrence v. Curry Shack, Corp.,
      •   1:17-cv-10248 Law v. AAE Express (NY) Corp.,
      •   1:17-cv-10244 Jinquan et al v. Pomodoro Italian Express Inc. et al,
      •   1:17-cv-10243 Su et al v. Hailu Asian Bistro Inc.,
      •   1:17-cv-10242 Apolinar-Mateos v. Bowery Hospitality Associates LLC et
al,
      •   1:17-cv-10240 Zhong et al v. Royal Siam Restaurant, Inc et al,
      •   1:17-cv-10161 Hu et al v. 226 Wild Ginger Inc. et al,
      •   1:17-cv-09582 Wang v. Yong Lee Inc. et al,
      •   1:17-cv-09465 Zhang et al v. New Beijing Wok, Inc. et al,
      •   1:17-cv-08791 Gao v. Shine Glory LLC et al,
      •   1:17-cv-08715 Li v. Wok 88 Inc. et al,
      •   1:17-cv-08159 Gao v. Lucky Brother Inc et al,
      •   1:17-cv-07066 Zhang et al v. Hiro Sushi at Ollies Inc. et al,
      •   1:17-cv-06713 Cui v. East Palace One, Inc. et al,
      •   1:17-cv-06197 Dai et al v. Lychee House Inc. et al,
      •   1:17-cv-06153 Chen v. Sushi 21 NY Inc. et al,
      •   1:17-cv-05234 Altamirano v. La Stanza NYC LLC et al,
      •   1:17-cv-04746-ALC Chen v. Ginza Sushi 1688 Inc et al,
      •   1:17-cv-04661-PGG Wu v. Sushi Nomado of Manhattan, Inc. et al,
      •   1:17-cv-04536-PAE Zhang v. Li Feng Eatery Inc. et al,
      •   1:17-cv-04277-PKC Li v. Tina Nail Spa Salon Inc. et al,
      •   1:17-cv-04234-ALC Lin v. Lava Kitchen Inc. et al,
      •   1:17-cv-04058-RA Kwan v. Sahara Dreams Co. II Inc. et al,
      •   7:17-cv-03795-CS Singh et al v. Best NY Contracting, Inc. et al,
      •   1:17-cv-03787-JMF Singh et al v. Dany Restoration Inc. et al,
      •   1:17-cv-02536-UA Chen v. Shanghai Cafe Deluxe, Inc. et al,
      •   1:17-cv-02517-GBD Zhao v. Soho Sushi, Inc. et al,
      •   1:17-cv-02013 Wang v. Happy Hot Hunan Restaurant, Inc et al,
      •   1:17-cv-01938-RMB Zhou v. Legend 72, LLC et al
      •   1:17-cv-01774-WHP Lin et al v. Teng Fei Restaurant Group Inc. et al,
      •   1:17-cv-00840-VSB Wang et al v. Shun Lee Palace Restaurant, Inc. et al,
      •   1:17-cv-00816-LGS Tangtiwatanapaibul et al v. Tom & Toon Inc et al,
      •   1:17-cv-00814-ALC Sarikaputar et al v. Veratip Corp. et al,
      •   1:17-cv-00802-GBD Chen et al v. Hunan Manor Enterprise, Inc. et al,
         •   1:17-cv-00440-LAP Dai v. Ko-Zushi Japanese Restaurant, Inc. et al,
         •   1:17-cv-00275-UA Zhu v. Atami on 2nd Avenue, Inc. et al,
         •   1:17-cv-00273-LAP Weng et al v. Kung Fu Little Steamed Buns Ramen,
Inc. et al,
         •   1:16-cv-09302-LAP Tan v. SHK Management Inc. et al,
         •   1:16-cv-07787-ALC Li v. Chinatown Take-Out Inc. et al,
         •   1:16-cv-07079-JGK Mayoral-Climico et al v. Papa Fresh, Inc. et al,
         •   1:16-cv-07078-JGK Camara et al v. Just Salad 600 Third LLC et al,
         •   1:16-cv-06800-GHW Li v. Hiro Sushi at Ollie’s Inc. et al,
         •   1:16-cv-06762 Mayoral-Climico et al v. Merilu Pizza Al Metro, Inc. et al,
         •   1:16-cv-06677-PGG Mayoral-Climico et al v. Ninth Avenue Wings, Inc. et
al.,
         •   1:16-cv-06274-RJS De Los Santos et al. v Hat Trick Pizza, Inc et al,
         •   1:16-cv-06219-ER Liu et al. v. J.R.H. Restaurant Group, Inc. et al,
         •   1:16-cv-05735-GHW Chen et al. v 2425 Broadway Chao Restaurant, LLC,
et al,
         •   1:16-cv-04790-WHP Chen v. Shanghai Café Deluxe, Inc. et al,
         •   1:16-cv-04093-JMF Pu v. Matsu, Inc. et al,
         •   1:16-cv-04018-ALC Guerrero Tapia v Applied Underwriters Captive Risk
Assurance Company, Inc. et al,
         •   1:16-cv-03599-LTS Wang v Hanami Sushi, Inc. et al,
         •   1:16-cv-02015-GBD Shen et al. v John Doe Corporation et al,
         •   1:16-cv-02014-AT Guo v Yahiro Inc et al,
         •   1:16-cv-02012-JGK Chen et al. v. Best Miyako Sushi Corp. et al,
         •   1:16-cv-02005-LGS Chen et al v. H.B. Restaurant Group, Inc. et al,
         •   1:15-cv-8776-AJN Zhang et al v. Lemon Green Corp. et al.,
         •   1:15-cv-8655-KBF Espinobarros Apolinar et al. v. R.J. 49 REST, LLC et
al.,
         •   1:15-cv-10186-ER Wen v. Hair Party 24 Hours Inc., et al,
         •   1:15-cv-10185-ALC She v Friedman et al,
         •   1:15-cv-10184-VEC Xing et al v. Fishion, Inc. et al,
         •   1:15-cv-10183-JGK Alvino Rea Rea et al v. Just Salad 600 Third LLC et al,
         •   7:15-cv-09635-VB Zheng et al v. J&J US Trading Inc. et al.
         •   1:15-cv-09507-DCF Lin v. La Vie en Szechuan et al.,
         •   1:15-cv-09370-GHW Zhang et al v. 89 Tenzan Japanese Cuisine Inc et al.,
         •   7:15-cv-09284-VB Lin v. Wild Wasabi, Inc. et al,
         •   1:15-cv-06886-AKH Lin v. Arata Izumi Japanese Restaurant, Inc. et al.,
         •   1:15-cv-06527-AT Guo et al. v. Lemongrass on Broadway Corporation et
al.,
         •   1:15-CV-06252-JMF Mao et al v. Sands Bethworks Gaming LLC et al.,
         •   1:15-cv-05434-PGG Cao et al v. Atami on 2nd Avenue, Inc. et al,
         •   1:15-cv-05031-GBD Zhang v. Sunshine USA, Inc. et al,
         •   1:15-cv-04946-VSB Zhang v. Akami Inc. et al,
         •   1:15-cv-04938-JPO Chen v. AKI 36 INC. et al,
                •      1:15-cv-04433-LGS Li et al v. 8868 Corp et al,
                •      1:15-cv-02449-LTSAJP Chen v. Ho Wong Take-Out, Inc. et al,
                •      1:15-cv-02448-ALC Zhang v. Cha Pa’s Noodles and Grill Corp. et al,
                •      1:14-cv-10243-LGS Che et al v. La Tova, Inc. et al,
                •      1:14-cv-10242-AJNJCF Li et al v. Ichiro Sushi, Inc. et al,
                •      1:14-cv-10240-LGS Zheng v. China Moon Hospitality Corp. et al,
                •      7:14-cv-10239-LMS Tang v. JP White Plains, Inc. et al,
                •      1:14-cv-10237-VSB Chen v. Empire East 34, Inc. et al,
                •      1:14-cv-09293-VEC Li v. Oliver King Enterprises, Inc. et al,
                •      1:14-cv-07102-SHSJLC Feng et al v. Hampshire Times et al,
                •      1:14-cv-06103-VEC Zhao et al v. L & K Restaurant, Inc. et al,
                •      7:14-cv-04737-LMS He et al v. Kirari Sushi, Inc et al,
                •      1:14-cv-03970-VSB Guan et al v. New Akita Inc. et al,
                •      1:14-cv-03967-JMF Chen v. Y Cafe NYC Inc. et al,
                •      1:14-cv-03964-PAE Guo et al v. Tommy’s Sushi Inc. et al,
                •      1:14-cv-03963-AJN Chen v. Mee Noodle Shop and Grill Inc et al,
                •      1:14-cv-02451-ER Rodpracha et al v. Pongsri Thai Restaurant Corp. et al
       (certified as a Rule 23 class with well over one hundred and fifty (150) members),
                •      1:14-cv-02450-PAE Zhou et al v. Xing et al,
                •      1:14-cv-00269-RJS Najera et al v. Aoyama Sushi Inc. et al,
                •      7:13-cv-07519-NSR Wang v. Qiu Imperial Wok, Inc. et al,
                •      1:13-cv-06667-PAEJCF Zhang et al v. Lin Kumo Japanese Restaurant Inc.
       et al, 1:13-cv-07372-VEC Li v. Oliver King Enterprises, Inc. et al,
                •      1:13-cv-06534-ER Yap et al v. Mooncake Foods, Inc. et al,
                •      1:13-cv-06533-PAC Weng et al v. New Kam Lai A LLC et al,
                •      1:13-cv-06532-RMB Liu v. Tasty King, Inc. et al,
                •      1:13-cv-04477-RAFM Lobsang et al v. Sate Restaurant Inc.,
                •      7:13-cv-03887-LMS Luo et al v. The True Grapevine Restaurant, Inc. et al,
                •      7:12-cv-08870-KMK-PED Su et al v. Haiku Asian Bistro Inc. et al
                •      1:12-cv-07503-NRB Liew v. Mooncake Foods, Inc. et al,
                •      1:12-cv-07237-HBP Low et al v. Tian Yu Inc. et al,
                •      1:12-cv-03151-LTSMHD Gao v. Salaam Bombay, Inc. et al,
                •      1:12-cv-01054-TPG Liang et al v. J.C. Broadway Restaurant, Inc. et al,
                •      1:11-cv-06483-KBF Ni v. Tian Yu Inc. et al,
                •      1:11-cv-04867-NRB Wang et al v. Akita, Inc. et al, and
                •      1:10-cv-03913-BSJMHD Sun et al v. Liberty View Restaurant Inc. et al
       (featured on World Journal and Sing Tao Daily on November 26, 2011)

       18.    Additionally, I am the attorney of record for at least 146 wage-and-hour cases in

the Eastern District of New York, including:

               •      1:20-cv-01597-ARR-RLM Loh v Kong Kee Food Corp. et al,
         •   1:20-cv-00640-KAM-RER Cooper-Nolasco v. Royal Waste Services, inc et
al,
         •   2:19-cv-07313 Chen v. Asian Terrace Restaurant Inc et al.,
         •   1:19-cv-07312 Pascualito v. Musano et al.,
         •   1:19-cv-07304 Tang et al v. Happy Food Restaurant Inc et al,
         •   1:19-cv-07290-ARR-ST Almazo-Ramirez et al v. Ulises Pharmacy, Inc. et
al,
         •   2:19-cv-07269-AMD-SMG Shen et al v. Zentao Inc et al,
         •   1:19-cv-07267-BMC Panora v. Deenora Corp et al,
         •   1:19-cv-07266-AMD-SJB Zhang v. Wan Hao Restaurant Inc. et al,
         •   1:19-cv-05458-ENV-JO Stidhum v. 161-10 Hillside Auto Ave, LLC et al
         •   1:19-cv-05203-CBA-SJB Yang v. Zhou’s Yummy Restaurant, Inc. et al
         •   1:19-cv-04745-MKB-CLP Caicedo Soto v. Miss Laser, Inc. et al
         •   1:19-cv-04687-PKC-SMG Singh et al v. Golam Mowla Construction, Corp.
et al
         •   1:19-cv-04564-ENV-ST Ye v. Estate of Xiao Zhong Li et al
         •   2:19-cv-03653 Guo v. JR Asian Fusion Inc. et al,
         •   2:19-cv-03545 Leong v. Laundry Depot, LLC et al,
         •   2:19-cv-03276 Chen v. LJC Trading New York, Inc. et al,
         •   2:19-cv-03269 Ni v. Red Tiger Dumpling House, Inc. et al,
         •   2:19-cv-03266-JS-GRB Xu v. Kingstech Technologies, LLC. et al,
         •   1:19-cv-03149-LDH-RER Hong v. Mito Asian Fusion, Inc. et al,
         •   1:19-cv-01625-ARR-SMG Stidhum et al v. 161-10 Hillside Auto Ave, LLC
et al,
         •   2:19-cv-00630-JS-GRB Chen v. Glow Asian Food, Inc. et al,
         •   1:18-cv-07446 Zhang v. Create Glory, Inc. et al,
         •   2:18-cv-07443 Tang v. Tobiko Restaurant, Inc.,
         •   1:18-cv-07341 Wang v. X B B, Inc. et al,
         •   2:18-cv-07001 Yu et al v. Kim,
         •   1:18-cv-06616 Xing v. Mayflower International Hotel Group Inc et al,
         •   2:18-cv-06614 Gu v. Lemonleaf Thai Restaurant Mineola Corporation et al,
         •   1:18-cv-06317-ENV-PK Pan et al v. Nutrition Rite Corporation et al,
         •   1:18-cv-05624-ARR-VMS Jiao et al v. Shang Shang Qian Inc et al,
         •   2:18-cv-05256 Kiang v. Yummy Oriental Restaurant, Inc. et al,
         •   2:18-cv-05091 Chiu v. American Yuexianggui of LI LLC et al,
         •   1:18-cv-04615 Zhang v. BrightRay Dental, P.C. et al,
         •   1:18-cv-04614 Li v. Kingly Coach, Inc et al,
         •   1:18-cv-04086 Wei v. Red Panda Asian Bistro Inc et al,
         •   1:18-cv-04085 Wei v. Jing Fu House, Inc. et al,
         •   2:18-cv-03923 Her v. Song’s Family Food 2 Inc et al
         •   2:18-cv-03817 Huang et al v. Gel Factory, Corp. et al,
         •   2:18-cv-03266 Wang v. Mandarin Glen Cove, Inc. et al,
         •   2:18-cv-03249 Lin v. Lumix Hibachi Restaurant, Inc. et al,
         •   1:18-cv-03246 Lin et al v. New Fresca Tortillas, Inc. et al,
         •   1:18-cv-00886 Lin et al v. Shanghai Original, Inc. et al,
         •   1:18-cv-00729 Yang et al v. Everyday Beauty Amore Inc et al,
         •   1:18-cv-00417 Zhu v. Wanrong Trading Corp.,
         •   1:18-cv-00253 Zheng et al v. Panarium Kissena Inc. et al,
         •   1:17-cv-07603 Suarez Castaneda et al v. F&R Cleaning Services Corp,
         •   1:17-cv-07601-ARR-SMG Zeng v. The Parc Hotel LLC Summons Issued
et al,
         •   1:17-cv-07600 Shum v. JILI Inc et al,
         •   2:17-cv-07598 Hsieh v. Revive Nails Spa Corp et al,
         •   1:17-cv-7547 Zhuang et al v. Huis Garden Restaurant Inc et al,
         •   1:17-cv-7509 Xie v. Sakura Kai I Inc. et al,
         •   1:17-cv-6648 Liu v. DSM Laundromat Inc. et al,
         •   1:17-cv-6563 Bi v. Guan Dong Yi Jia, Inc. et al,
         •   1:17-cv-06464 Yip v. McDonald’s Corporation et al,
         •   1:17-cv-05571 Gao v. Strong America Limited et al,
         •   1:17-cv-05570 Du v. Ma Roo, Inc. et al,
         •   2:17-cv-04358 Lin v. Kerdniyom v. Frankie Thais Inc. et al et al,
         •   2:17-cv-04357 Lin v. Autumn Sky Enterprise Corp. et al,
         •   1:17-cv-04202-ADS-AYS Yu et al v. Kotobuki Restaurant, Inc. et al,
         •   1:17-cv-03903-DLI-PK Zhang v. Pur Pac Inc.,
         •   1:17-cv-03882-RJD-RML Lin v. Amway Corp.,
         •   1:17-cv-03808-CBA-RER Chen v. Dunkin’ Brands, Inc.,
         •   1:17-cv-03737 Lin v. Monda Window & Door Systems, Inc. et al,
         •   1:17-cv-03435-WFK-SMG Lin v. Joe Japanese Buffet Restaurant Inc. et al,
         •   1:17-cv-03181-PKC-JO Huang v. GW of Flushing I, Inc. et al,
         •   1:17-cv-03043-DLI-JO Lin v. Quality Woods, Inc. et al,
         •   2:17-cv-02759-JS-AKT Wu v. Amazon.com, Inc. et al,
         •   1:17-cv-02558-ARR-RER Loo v. I.M.E. Restaurant Inc. et al,
         •   1:17-cv-02539-ERK-RER Chia et al v. Bangkok Thai Cuisine, Inc. et al,
         •   1:17-cv-02174-KAM-JO Hong et al v. 7 Express Restaurant Corp. et al,
         •   1:17-cv-01044-CBA-SMG Lin v. Rising Sun Restaurant, Inc. et al,
         •   1:17-cv-01015-JBW-RML Li v. Western Metal Work & Supply, Inc. et al,
         •   1:17-cv-00646-WFK-RML Plasencia Sanchez et al v. Vital Drugs, Inc. et
al,
         •   1:17-cv-00643-ENV-SMG Zhou v. Golden Leaf Sky, Inc. et al,
         •   1:16-cv-06490-ARR-ST Almazo-Ramirez v. Santo Domingo Pharmacy Inc.
et al,
         •   1:16-cv-06123-CBA-RER Buestan v. Gal Bi Ma Eul, Inc. et al,
         •   1:16-cv-05633-ARR-JO Jin et al v. Shanghai Original, Inc. et al,
         •   2:16-cv-05316-SJF-AKT Qu v. Wendy Nail & Spa Inc. et al,
         •   1:16-cv-05185-ERK-JO Shi v. DXN Mike Corporation et al,
         •   1:16-cv-05184-AMD-RML Liu et al v. VMC East Coast LLC et al,
         •   1:16-cv-04840-WFK-LB Sun et al v. Sushi Fussion Express, Inc. et al,
         •   1:16-cv-04720 Xu et al v. Jessica Holding, Inc. et al,
          •      1:16-cv-04587-AMD-RML Zhang v. DHC NY Corp et al,
          •      1:16-cv-03970-PKC-RER Zhang v. Gal Bi Ma Eul, Inc. et al,
          •      1:16-cv-03712-RJD-RML Wei v. Penang House, Inc. et al,
          •      1:16-cv-03254-NGG-RML Qi v. Hunan Kitchen Flushing Inc. et al,
          •      1:16-cv-02907-ARR-VMS Valera v. Law Office of S. Michael Musa-
Obregon, P.C
          •      1:16-cv-02694-RRM-RML Jiao v. Kitaku Japanese Restaurant, Inc. et al,
          •      1:16-cv-02474-AMD-RML Lin et al v. The Dolar Shop Restaurant Group,
LLC et
          •      2:16-cv-01354-ADS-SIL Davis v. Cheng et al.
          •      2:16-cv-01353-LDW-AKT Yang et al v. Flushing Food, Inc. et al,
          •      2:15-cv-07440-LDW-ARL Zhang et al v. XYZ Limousine, Inc. et al,
          •      2:15-cv-07439-LDW-AYS Gao v. Yellowstone Transportation, Inc. et al,
          •      1:15-cv-07438-KAM-VMS Piao v. Main 15 Lee, LP et al,
          •      2:15-cv-07398-JMA-GRB Chen v. Kyoto Sushi, Inc. et al,
          •      2:15-cv-07396-AKT Singh v. A & A Market Plaza, Inc. et al,
          •      1:15-cv-06399-KAM-PK Qin v. Sensation Neo Shanghai Cuisine, Inc. et al,
          •      2:15-cv-06206-JMA-AYS Chen v. Marvel Food Services LLC
          •      2:15-cv-05081-SLT-MDG Sanchez Juarez et al v. 156-40 Grill LLC et al
          •      2:15-cv-05080-LDW-ARL Leong v. Utopia Home Care, Inc. et al
          •      1:15-cv-04987-LDH-MDG Wang v. Ping An Jia Yuan Family Care Ser-
vices, Inc.,
          •      1:15-cv-04917-CBA-MDG Yang v. Richmond Hill Laundry, Inc. et al,
          •      1:15-cv-04363-ILGSMG Tam et al v. Star Nissan, Inc. et al (challenging
racial employment discrimination where English-speaking Chinese car salesmen were al-
lowed to sell to Chinese-speaking customers only, while other car salesmen can make sales
to all clients, as well as minimum wage and overtime violations where salary paid is less
than one-and-one-half times the minimum wage)
          •      2:15-cv-04194-JMA-SIL Ji v. Jling Inc. et al.
          •      1:15-cv-03642-WFK-CLP Luo et al v. Panarium Kissena Inc. et al,
          •      1:15-cv-03364-SJRML Song v. Tasty Roast House, Inc. et al,
          •      1:15-cv-03058-ENV-LB Feng v. Soy Sauce LLC et al,
          •      1:15-cv-02215- CBA-VMS Guan v. Long Island Business Institute, Inc.
(challenging racial employment discrimination with lesser pay, more work, and lesser (no)
benefits for Chinese sanitation workers and a concerted effort to replace them with His-
panic workers, as well as overtime violations)
          •      1:15-cv-01769-RRM-RER Song v. NY Fire LLC et al,
          •      1:15-cv-01719-KAM-SMG Lu v. Triborough Construction Services, Inc. et
al,
          •      1:14-cv-07587-SLTRER Hou v. Long Island Business Institute, Inc. et al,
          •      1:14-cv-06052-BMC Luo v. Liu et al,
          •      1:14-cv-04824-JBW-JO Yu v. Star Bakery, Inc. et al,
          •      1:14-cv-04532-SLTMDG Gutierrez et al v. 156-40 Grill LLC et al,
          •     1:14-cv-04385-CBA-MDG , Yu v. Panarium Kissena Inc. et al (the lawsuit
ended Fay Da Bakery’s centralized and uniform practice of illegally deducting meal credit
from employee paychecks, affecting more than one hundred employees in more than ten
Fay Da Bakery stores),
          •     1:14-cv-04188-JGJMA Shi v. New Saigon Restaurant, Inc. et al,
          •     1:14-cv-03435-SLTRLM Chen et al v. Shanghai Tan Restaurant, Inc. et al,
          •     2:14-cv-01828-JFBARL Li et al v. Tyku Sushi & Lounge Inc. et al, and
          •     1:14-cv-01719-RML Bai et al v. Eastern Security System, Inc. et al,
          •     2:14-cv-01647-JSSIL Zhang et al v. Wen Mei Inc. et al,
          •     1:14-cv-01491-WFK-VMS Wang v. Empire State Auto Corp. et al,
          •     1:14-cv-01003-BMC Luo v. L&S Acupuncture, P.C. et al,
          •     1:14-cv-00294-BMC Tan v. Kong,
          •     1:13-cv-05791-PKC-VMS Jiao v. Garden Plaza LLC et al,
          •     1:13-cv-05790-ILGSMG Bai v. Zhuo et al,
          •     2:13-cv-05233-JFBAYS Han v. Lin’s Nail Salon Inc. et al,
          •     2:13-cv-04761-LDW-GRB Gao v. Golden Garden Chinese Restaurant Inc.
et al (reversed Magistrate Judge’s Order directing plaintiff to provide information and doc-
uments relating to his immigration status),
          •     1:13-cv-04760-RML Chen v. Macro Gan Eden Inc. et al,
          •     2:13-cv-04108-ADS-SIL Li v. Pinwei Life Restaurant Inc. et al,
          •     2:13-cv-03221-ADS-WDW Gu et al v. Philippe North America Restaurants
LLC et
          •     1:13-cv-03220-SLTRML Zhang v. Joy’s Hair Studio, Inc. et al,
          •     2:13-cv-01628-AKT Li v. Gim Fong Restaurant et al,
          •     2:12-cv-05582-AKT Zhou v. Elaine’s Asian Bistro Corp. et al,
          •     1:12-cv-05008-MKB-SMG Wang et al v. LW Restaurant, Inc. et al,
          •     1:12-cv-03462-BMC Li v. King Wok Chinese Kitchen Inc. et al (featured
on World Journal on June 18, 2013),
          •     1:12-cv-03461-NGG-RML Pak et al v. Great Neck Mazel Fortune Restau-
rant LLC
          •     1:12-cv-02779-WFK-VMS Li v. Empire State Auto Corp. et al,
          •     1:12-cv-02147-NGG-SMG Weng v. Minni Shabu Shabu Inc. et al,
          •     1:12-cv-02146-JMA Lin, Chang Mei, v. Yeh’s Bakery, Inc. et al (finding
that a reasonable jury could conclude that defendant bakery earned over $500,000 annually
based on plaintiff baker’s estimate in spite of defendant’s tax returns to the contrary),
          •     1:12-cv-01046-SMG Tan et al v. Minni Shabu Shabu Inc. et al,
          •     1:12-cv-01045-FBJMA Zhang v. Bally Produce Corp. et al,
          •     2:12-cv-00513-SJFETB Pu v. Qin et al,
          •     1:12-cv-00316-RER Lee et al v. Kim et al,
          •     2:11-cv-05637-LDW-ARL Wang v. Yao et al,
          •     2:11-cv-05636-PKC-SIL Li v. Li et al, and
          •     1:09-cv-05018-JO Gunawan v. Sake Sushi Restaurant, Inc.,
       19.     Finally, I am attorney of record in at least 27 wage-and-hour cases in the Northern

and Western Districts of New York, the District of New Jersey, the District of Connecticut, the

District of Illinois, the District of Massachusetts, the District of Minnesota, the District of Penn-

sylvania, and the District of West Virginia:

               •       3:19-cv-01623-MAD-ML Perez et al v. Escobar Construction, Inc. et al,
               •       6:19-cv-01488-FJS-ML Li v. Wiwi 1 Nail & Spa Inc et al,
               •       1:19-cv-00873-TJM-CFH Li v. Spa Nail 9, Inc. et al,
               •       1:17-cv-00148-MAD-TWD Zhang v. Ichiban Group, LLC et al,
               •       1:16-cv-00863-DNH-DEP Li v. Ichiban Mei Rong Li Inc. et al, and
               •       1:11-cv-01256-GTS-DRH Low v. Wang et al

               •       1:17-cv-00656 Yu v. King Buffet in Springville, Inc. et al

               •       2:19-cv-09392-KM-MAH Yang v. Taste of North China, LTD et al;
               •       2:19-cv-13619-Damiqn v. NJ Home Care Mirescu
               •       2:19-cv-12742-CCC-JBC Yang v. Somchai and Company Inc et al;
               •       2:18-cv-13791 Chen v. Main Moon Lin Inc. et al,
               •       2:18-cv-11347 Wang et al v. An Da NJ Construction LLC et al,
               •       3:18-cv-11278 Lin v. Wasabi N’ Wok Inc et al, and
               •       2:18-cv-11277 Li v. Chinese Body Works, Inc et al,

               •       3:19-cv-02024-AVC Chang v. Jenny Jn Nails, Inc. et al,
               •       3:19-cv-02018-AVC Yeung v. New Foliage, Inc. et al,
               •       3:19-cv-02017-VAB Lu et al v. Diamond Nail Salon, LLC et al,
               •       3:18-cv-01126-JAM Zheng v. Lydia M.C. LLC et al,
               •       3:18-cv-00203-CSH Zhen Zhu v. Matsu Corp. et al,
               •       3:17-cv-01096-JAM Sun v. Panda III Grenwich, Inc. et al, and
               •       3:12-cv-00874 Lin et al v. Wild Rice, Inc. et al

               •       1:18-cv-06848 Lin v. Monda Window & Door Systems, Inc. et al

               •       3:16-cv-40138-KAR Gonpo v. Sonam’s Stonewalls & Art LLC, et al

               •       0:19-cv-02692-JNE-DTS Seow et al v. Miyabi Inc. et al, and
               •       0:17-cv-05069-JRT-HB Wang v. Jessy Corporation et al

               •       2:17-cv-01073-RBS Tong et al v. Henderson Kitchen Inc. et al

               •       17-cv-00042-IMK You v. Grand China Buffet & Grill, Inc.
        20.     I have written extensively on Fair Labor Standards Act and New York Labor Law

minimum wage, overtime compensation, and record-keeping requirements: my op-ed in Taiwan-

ese envoy Hsien-Hsien “Jacqueline” Liu’s fraudulent foreign labor contracting of two Filipino

maids has been published in China Times, the fourth largest Taiwanese newspaper in circulation,

and my interviews on wage-and-hour law and requirements have been featured in Sing Tao Daily,

Hong Kong’s second largest newspaper, and World Journal, the largest Chinese-language news-

paper in the United States.

        21.     In recognition of my work in the employment law, I have been invited as faculty of

the Public Law Institute, for its wage-and-hour seminar in 2017.

        22.     I am a proud member of the National Employment Lawyers Association (“NELA”)

and its NY affiliate, NELA-NY.

        23.     I have previously been awarded $550.00 per hour in 2:18-cv-10359-CCC-SCM

Zhang v. Chongqing Liuyishou Gourmet NJ Inc.

        24.     I respectfully seek an hourly rate of $550.00.

                       2.      Rebecca Pontikes

        25.     Rebecca Pontikes obtained her Juris Doctor from the University of Michigan Law

School.

        26.     She has been practicing since 1997.

        27.     She is admitted to the Bar of the Commonwealth of Massachusetts, the United

States District Court for the District of Massachusetts, and the United States Court of Appeals for

the First Circuit.

        28.     Her peers selected her as a “Super Lawyer” in 2004 and every year from 2007

through 2011.

        29.     Massachusetts Lawyer’s Weekly named her a Top Woman in Law in 2012.
       30.    She has authored the following publications:

               •      “Family Responsibilities Discrimination: The Final Barrier to Women’s
       Equality in the Workplace,” Massachusetts Bar Association Labor and Employment Law
       Section Review, Vol. II, No. 2, 2009.
               •      “The Lilly Ledbetter Fair Pay Act: Back to the Status Quo, But Now
       What?,” Women’s Bar Association of Massachusetts, Women’s Bar Review, Summer,
       2012.
               •      National Law Journal – Ayanna v. Dechert, Dec. 2010
               •      New England In-House – Ayanna v. Dechert, Oct. 2011
               •      National Law Journal – Sex Discrimination, Nov. 2010
               •      Women’s Bar Review – The Lily Ledbetter Act, 2012
               •      New England In-House – Issue of Detriment Suit, June 2012
               •      Boston Globe – Article on Caregiver Discrimination, July 2007
               •      Mass Lawyer’s Weekly – Stereotyping can be basis for bias lawsuit, May
       2009 and
               •      Today’s Workplace – The Lilly Ledbetter Fair Pay Act Took Us Back to
       the Status Quo: Gender Discrimination Lives On with the Gender Pay Gap, June 2013

       31.    She is a frequent presenter at continuing legal education programs, including for

Massachusetts Continuing Legal Education, the National Employment Lawyers’ Association, the

Massachusetts Bar Association, the Women’s Bar Association, Work Life Law, Wellesley College,

Boston College School of Nursing, and the University of Michigan Law School:

              •      Employment Case Law, Legislative Developments & Trends Update,
       2013,
       Boston, MA, March 28, 2013 (overview of the latest developments in employment law,
       including family responsibilities discrimination, and discussion about emerging trends in
       employment law).
               •       Massachusetts Continuing Legal Education 14th Labor and Employment
       Law Conference, The Lily Ledbetter Fair Pay Act of 2009: Returning the Law to Reality
       (But There Is Still A Long Way to Go),
       Boston, MA, December 9, 2011 (state of the law on equal pay, status of women’s earn-
       ings, particularly mothers’ earnings, in comparison to men’s and fathers’, and solutions
       for employers).
               •       Massachusetts Continuing Legal Education Understanding and Advising
       on Unemployment Compensation
       Boston, MA June, 2009 (plaintiff’s perspective of unemployment compensation)
               •       Massachusetts Continuing Legal Education Wrongful Termination of Em-
       ployees at Will
       Boston, MA, July, 2008 (defamation in employment and family responsibilities discrimi-
       nation)
        •       Massachusetts Continuing Legal Education Where c. 151B, Workers’
Comp and Federal Laws Clash, Boston, MA
March 3, 2008 (Family and Medical Leave Act and its intersection with state and federal
disability laws and worker’s compensation laws)
        •       Massachusetts Continuing Legal Education Wrongful Termination of Em-
ployees at Will,
Boston, MA, June 15, 2007 (defamation in employment)
        •       Massachusetts Continuing Legal Education 9th Annual Employment Law
Conference,
Boston, MA, December 1, 2006 (Led a workshop designed to explore techniques for in-
vestigating allegations of wrongdoing, particularly harassment, in the workplace)

        •      National Employment Lawyer’s Association Regional Conference,
Moderator, Drafting Bulletproof Complaints in Employment Cases, Boston, MA,
May, 2011 (discussion about how to comply with new pleading requirements to avoid
motions to dismiss)
        •      National Employment Lawyer’s Association Regional Conference,
Family Responsibilities Discrimination: The Final Barrier to Women’s Equality in
the Workplace, Boston, MA May, 2008 (family responsibilities discrimination and the
laws which offer care-givers protection)
        •      Succeeding in the New Millennium: Practical Advice for Your Plain-
tiff’s Employment Practice, Sponsored by the National Employment Lawyer’s Asso-
ciation, Boston, MA, May 19-20, 2006 (negotiating and drafting key terms in severance
agreements, non-compete agreements, and other post-employment agreements)

       •       Massachusetts Bar Association, 29th Employment Law Confer-
ence, Boston, MA, 2008 (update concerning sexual harassment & family responsibilities
discrimination)
       •       27th Annual Massachusetts Bar Association Labor & Employment
Law Spring Conference, Boston, MA, June 15, 2006 (recent developments in employ-
ment discrimination law in the areas of religion, gender, harassment, sexual orientation,
and other procedural issues)

       •       Handling Emotions in Legal Practice, Women’s Bar Association, Wal-
tham, MA, October 25, 2006 (strategies for reacting to and addressing the needs of cli-
ents whose cases are charged with emotion)
       •       And Baby Makes…Maternity Leave! Women’s Bar Association, Bos-
ton, MA, November 2, 2005 (women’s legal rights to maternity leave, issues to consider
in requesting maternity leave, factors affecting maternity leave, and how different size
law firms affect maternity leave offerings)

       •       Men, Work and Gender, Representing Male FRD Plaintiffs Decem-
ber, 2012 (panelist discussing signs of gender stereotyping against men who are caregiv-
ers, how to develop evidence of male gender stereotyping, and how to write a complaint
about male gender stereotyping).
              •       Wellesley College, October, 2012 (speaker on a panel discussing the la-
       bor implications of modeling internships)

               •      Boston College School of Nursing, 2010, 2011, 2013 (contractual provi-
       sions of which new nurses should be aware and the rights of whistleblowers in the health
       care workplace)

             •        University of Michigan Law School, October, 2009, (the law of Family
       Responsibilities Discrimination)

       32.    Plaintiff respectfully seeks an hourly rate of $350.00 for Ms Pontikes.

                      3.     George Byun

       33.    George Byun, also known as Kibum Byun, obtained his Juris Doctor from the Ben-

jamin N. Cardozo School of Law in 2015.

       34.    While in law school, he served as the Staff Editor for the Cardozo Journal of Law

and Gender, which published his note, You Can Get Fired for Flirting: Critique of Sex Discrimi-

nation Law in the Work Through Nelson v. Knight, 21 Cardozo J.L & Gender 259.

       35.    He was admitted to the Bar of the State of New York in 2015.

       36.    Prior to joining Troy Law, he worked at Mintz & Fraddle, PC, at MFY Legal Ser-

vices, and as a judicial intern to the Honorable Enechi Modu, Administrative Law Judge at the

U.S. Equal Opportunity Commission.

       37.    He was the managing associate at Troy Law until he left the firm in March 2018.

       38.    As of March 2018, he had a total of approximately 3 years of legal experience.

       39.    While at Troy Law, besides this case, Mr. Byun was attorney of record for 33 cases

in the Southern District of New York and 38 cases in the Eastern District of New York:

              •       1:17-cv-09465 Zhang et al v. New Beijing Wok, Inc. et al;
              •       1:17-cv-03787 Singh et al v. Dany Restoration Inc. et al;
              •       1:17-cv-02517 Zhao v. Soho Sushi, Inc. et al;
              •       1:17-cv-01938 Zhou v. Legend 72, LLC et al;
              •       1:17-cv-01774 Lin et al v. Teng Fei Restaurant Group Inc. et al;
              •       1:17-cv-00840 Wang et al v. Shun Lee Palace Restaurant, Inc. et al;
      •      1:17-cv-00816 Tangtiwatanapaibul et al v. Tom & Toon Inc et al;
      •      1:17-cv-00273 Weng et al v. Kung Fu Little Steamed Buns Ramen, Inc. et
al;
       •     1:16-cv-09302 Tan v. SHK Management Inc. et al;
       •     7:16-cv-07787 Li v. Chinatown Take-Out Inc. et al;
       •     1:16-cv-07078 Camara et al v. Just Salad 600 Third LLC et al;
       •     1:16-cv-06762 Mayoral-Climico v. Merilu Pizza Al Metro, Inc. et al;
       •     1:16-cv-06677 Mayoral-Climico v. Ninth Avenue Wings, Inc. et al;
       •     1:16-cv-06274 De Los Santos et al v. Hat Trick Pizza, Inc. et al;
       •     1:16-cv-05735 Chen et al v. 2425 Broadway Chao Restaurant, LLC et al;
       •     1:16-cv-04790 Chen v. Shanghai Cafe Deluxe, Inc. et al;
       •     1:16-cv-03599 Wang v. Hanami Sushi, Inc. et al;
       •     1:16-cv-02492 Assigned to: Judge Alison J. Nathan, Docket No. 1:16-cv-
02492 (S.D.N.Y. Apr 04, 2016), Court Docket;
       •     1:16-cv-02015 Shen et al v. Number One Fresco Tortillas, Inc. et al;
       •     1:16-cv-02012 Chen et al v. Best Miyako Sushi Corp. et al;
       •     1:16-cv-02005 Chen et al v. H.B. Restaurant Group, Inc. et al;
       •     1:15-cv-10185 She v. Friedman et al;
       •     1:15-cv-10184 Xing et al v. Fishion, Inc. et al;
       •     1:15-cv-10183 Alvino Rea Rea et al v. Just Salad 600 Third LLC et al;
       •     7:15-cv-09635 Zheng et al v. J&J US Trading Inc. et al;
       •     1:15-cv-09507 Lin v. La Vie en Szechuan Restaurant Corp. et al;
       •     1:15-cv-09370 Zhang et al v. 89 Tenzan Japanese Cuisine Inc. et al;
       •     1:15-cv-06886 Lin v. Arata Izumi Japanese Restaurant, Inc. et al;
       •     1:15-cv-05434 Cao et al v. Atami on 2nd Avenue, Inc. et al;
       •     1:15-cv-04946 Zhang v. Akami Inc. et al;
       •     1:15-cv-04433 Li et al v. 8868 Corp et al;
       •     1:15-cv-02950 Lin v. Grand Sichuan 74 st Inc. et al;
       •     1:14-cv-10242 Li et al v. Ichiro Sushi, Inc. et al;

      •      2:14-cv-01647 Zhang et al v. Wen Mei Inc. et al;
      •      1:14-cv-03435 Chen et al v. Shanghai Tan Restaurant, Inc. et al;
      •      1:15-cv-02215 Guan v. Long Island Business Institute, Inc. et al;
      •      1:15-cv-03058 Feng v. Soy Sauce LLC et al;
      •      1:15-cv-03642 Luo et al v. Panarium Kissena Inc. et al;
      •      2:15-cv-04194 Ji v. Jling Inc. et al;
      •      1:15-cv-04917 Yang v. Richmond Hill Laundry, Inc. et al;
      •      1:15-cv-04987 Wang v. Ping An Jia Yuan Family Care Services, Inc. et al;
      •      2:15-cv-05081 Sanchez Juarez et al v. 156-40 Grill LLC et al;
      •      2:15-cv-07396 Singh v. A & A Market Plaza, Inc. et al;
      •      2:15-cv-07398 Chen v. Kyoto Sushi, Inc. et al;
      •      1:15-cv-07438 Piao v. Main 15 Lee, LP et al;
      •      2:15-cv-07439 Gao v. Yellowstone Transportation, Inc. et al;
      •      2:15-cv-07440 Zhang et al v. XYZ Limousine, Inc. et al;
               •      2:16-cv-01353 Yang et al v. Flushing Food, Inc. et al;
               •      2:16-cv-01354 Davis v. Cheng et al;
               •      1:16-cv-02474 Lin et al v. The Dolar Shop Restaurant Group, LLC et al;
               •      1:16-cv-02907 Valera v. Law Office of S. Michael Musa-Obregon, P.C. et
       al;
               •      1:16-cv-03712 Wei v. Penang House, Inc. et al;
               •      1:16-cv-03970 Zhang v. Gal Bi Ma Eul, Inc. et al;
               •      1:16-cv-04587 Zhang v. DHC NY Corp et al;
               •      1:16-cv-04720 Xu et al v. Jessica Holding, Inc. et al;
               •      1:16-cv-04840 Sun et al v. Sushi Fussion Express, Inc. et al;
               •      1:16-cv-05184 Liu et al v. VMC East Coast LLC et al;
               •      1:16-cv-05185 Shi v. DXN Mike Corporation et al;
               •      2:16-cv-05316 Qu v. Wendy Nail & Spa Inc. et al;
               •      1:16-cv-05633 Jin et al v. Shanghai Original, Inc. et al;
               •      1:16-cv-06123 Buestan v. Gal Bi Ma Eul, Inc. et al;
               •      1:16-cv-06490 Almazo-Ramirez v. Santo Domingo Pharmacy Inc. et al;
               •      1:17-cv-00643 Zhou v. Golden Leaf Sky, Inc. et al;
               •      1:17-cv-01044 Lin v. Rising Sun Restaurant, Inc. et al;
               •      1:17-cv-02539 Chia et al v. Bangkok Thai Cuisine, Inc. et al;
               •      1:17-cv-02558 Loo v. I.M.E. Restaurant Inc. et al;
               •      1:17-cv-03181 Huang v. GW of Flushing I, Inc. et al;
               •      1:17-cv-03435 Lin v. Joe Japanese Buffet Restaurant Inc. et al;
               •      1:17-cv-03903 Zhang v. Pur Pac Inc. et al;
               •      1:17-cv-07295 Choi v. Jkawon, Inc. et al; and
               •      1:17-cv-07509 Xie v. Sakura Kai I Inc. et al;

       40.     Many of his litigations were complex multi-plaintiff actions, hybrid collective and

class actions, and/or hybrid wage-and-hour and employment discrimination actions.

       41.     He has obtained favorable outcomes in numerous motion practices and has also

obtained favorable settlements in several cases.

       42.     Furthermore, as the lead-counsel and first-chair trial attorney, he obtained a unani-

mous jury verdict in the case 1:15-cv-05434-PGG Cao et al v. Atami on 2nd Avenue, Inc. et al.

       43.     Also, he has successfully defended clients in state administrative hearings, and ad-

vised a major international electronic company regarding U.S. employment law.

       44.     In non-contingent fee structure matters, he charges $350.00 per hour to his clients.

       45.     Plaintiff respectfully seeks an hourly rate of $350.00 for Mr. Byun.
                      4.     Aaron Schweitzer

       46.    Aaron Schweitzer, obtained his Juris Doctor with a concentration in public interest

from Fordham University School of Law in May 2016.

       47.    He was also awarded the Archibald R. Murray Public Service Award cum laude.

       48.    He was admitted to practice before the Bar of the State of New Jersey on November

14, 2017, and the Bar of the State of New York on May 16, 2018.

       49.    He is currently admitted to practice in New York, New Jersey, the United States

District Court for the Southern, Eastern, and Northern Districts of New York and the District of

New Jersey, and the United States Court of Appeals for the Second Circuit.

       50.    He has a total of approximately 4 years of legal experience.

       51.    He is attorney of record in 65 cases in the Southern District of New York:

              •       1:19-cv-11924-JPO Du v. Dingxiang Inc et al
              •       1:19-cv-11895-JMF Chen v. Matsu Fusion Restaurant Inc et al
              •       1:19-cv-11888 Santos Hernandez v. Relay Delivery, Inc. et al
              •       1:19-cv-11885 Xu v. Kealoha Sushi Inc et al
              •       1:19-cv-11883-GBD Chen et al v. Dun Huang Corp et al
              •       1:19-cv-11882-KPF Weng v. HungryPanda US, Inc. et al
              •       7:19-cv-11881-VB Ji v. Aily Foot Relax Station Inc et al
              •       1:19-cv-11168-UA Sarikaputar et al v. Veratip Corp. et al
              •       1:19-cv-08502-JMF Shi v. TL & CG Inc. et al
              •       1:19-cv-07710-LTS-SN Xi v. Mira Sushi Inc. et al
              •       1:19-cv-07702-LGS Huang et al v. Shanghai City Corp et al,
              •       1:19-cv-07654-VEC Chen v. Lilis 200 West 57th Corp. et al,
              •       1:19-cv-07601-WHP Yu v. Shanghai Dumpling, Inc. et al
              •       1:19-cv-07601-WHP Yu v. Shanghai Dumpling, Inc. et al
              •       1:19-cv-06115-PGG-DCF Chen v. L & H Wine & Liquor, Inc. et al
              •       1:19-cv-05828-PGG-KHP Lu v. Purple Sushi, Inc. et al,
              •       1:19-cv-05616-Yang et al v. An Ju Home Inc. et al,
              •       1:19-cv-05339-UA Dai et al v. King Jade Garden Inc.,
              •       1:19-cv-05310-JGK Wang v. Ren,
              •       1:19-cv-05168 Wang v. Maxim International Group, Inc. et al,
              •       1:19-cv-05145 Wang v. CLL Brothers, Inc. et al,
              •       7:19-cv-05074 Chen v. Spring Nails & Spa Westchester, Inc. et al,
              •       7:19-cv-05018 Hong v. JP White Plains, Inc. et al,
      •      1:18-cv-12333 Zhang v. WM Restaurant Corp,
      •      1:18-cv-12332 Zhang v. Sabrina USA Inc.,
      •      1:18-cv-12329 Feng v. Kelai Corp.,
      •      7:18-cv-12327 Singh v. JGAJ Petroleum, Inc.,
      •      1:18-cv-12220 Geng v. Shu Han Ju Restaurant II Corp et al,
      •      1:18-cv-12202 Lin v. Ginza 685 Inc et al,
      •      1:18-cv-12158 Hu v. Tea Pot 88, Inc. et al,
      •      1:18-cv-10338 Cao v. 155 S.G.S. CORP et al,
      •      1:18-cv-08274 Cao v. M & J Asian Restaurant Inc. et al,
      •      1:18-cv-08259 Zhang v. Four Seasons Beauty Spa, Inc. et al,
      •      7:18-cv-07413 Chen v. Kicho Corporation et al,
      •      1:18-cv-07342 Tecocoatzi-Ortiz et al v. Just Salad LLC et al,
      •      1:18-cv-06442 Gao v. A Canaan Sushi Inc. et al,
      •      1:18-cv-06439 Gao v. Umi Sushi, Inc. et al,
      •      1:18-cv-06430 Li v. Hui Yang Nails & Beauty Spa Inc et al,
      •      1:18-cv-06231 Su v. Wah Fung USA Inc et al,
      •      1:18-cv-06175 Solares-Gonzaga v. Essen22 LLC et al,
      •      1:18-cv-06174 Chang et al v. CK Tours, Inc et al,
      •      1:18-cv-06018 Yeh v. Han Dynasty, Inc et al,
      •      1:18-cv-05448 Qiu et al v. Shanghai Cuisine, Inc. et al,
      •      1:18-cv-04734 Zhao et al v. Matsu Fusion Restaurant, Inc. et al,
      •      1:18-cv-04147 Guo v. A Canaan Sushi Inc.,
      •      1:17-cv-10248 Law v. AAE Express (NY) Corp.,
      •      1:17-cv-10244 Jinquan et al v. Pomodoro Italian Express Inc. et al,
      •      1:17-cv-10240 Zhong et al v. Royal Siam Restaurant, Inc et al,
      •      1:17-cv-10161 Hu et al v. 226 Wild Ginger Inc. et al,
      •      1:17-cv-09582 Wang v. Yong Lee Inc. et al,
      •      1:17-cv-09465 Zhang et al v. New Beijing Wok, Inc. et al,
      •      1:17-cv-02517 Zhao v. Soho Sushi, Inc. et al,
      •      1:17-cv-02013 Wang v. Happy Hot Hunan Restaurant, Inc. et al,
      •      1:17-cv-00840 Wang et al v. Shun Lee Palace Restaurant, Inc. et al,
      •      1:17-cv-00816 Tangtiwatanapaibul et al v. Tom & Toon Inc et al,
      •      1:17-cv-00814 Sarikaputar et al v. Veratip Corp. et al,
      •      1:17-cv-00802 Chen et al v. Hunan Manor Enterprise, Inc. et al,
      •      7:16-cv-07787 Li v. Chinatown Take-Out Inc. et al,
      •      1:16-cv-07078 Camara et al v. Just Salad 600 Third LLC et al,
      •      1:16-cv-05735 Chen et al v. 2425 Broadway Chao Restaurant, LLC et al,
      •      1:16-cv-02012 Chen et al v. Best Miyako Sushi Corp. et al,
      •      1:16-cv-02005 Chen et al v. H.B. Restaurant Group, Inc. et al,
      •      1:15-cv-04433 Li et al v. 8868 Corp et al,
      •      1:15-cv-02950 Lin v. Grand Sichuan 74 st Inc. et al,
      •      1:14-cv-10242 Li et al v. Ichiro Sushi, Inc. et al,

52.   He is attorney of record in 61 cases in the Eastern District of New York:
         •   1:19-cv-07304 Tang et al v. Happy Food Restaurant Inc et al
         •   1:19-cv-07290-ARR-ST Almazo-Ramirez et al v. Ulises Pharmacy, Inc. et
al
         •   2:19-cv-07269-AMD-SMG Shen et al v. Zentao Inc et al
         •   1:19-cv-07267-BMC Panora v. Deenora Corp et al
         •   1:19-cv-07266-AMD-SJB Zhang v. Wan Hao Restaurant Inc. et al,
         •   1:19-cv-05458-ENV-JO Stidhum v. 161-10 Hillside Auto Ave, LLC et al,
         •   1:19-cv-05203-CBA-SJB Yang v. Zhou's Yummy Restaurant, Inc. et al,
         •   1:19-cv-04745-MKB-CLP Caicedo Soto v. Miss Laser, Inc. et al,
         •   1:19-cv-04687-PKC-SMG Singh et al v. Golam Mowla Construction, Corp.
et al,
         •   2:19-cv-03653-JS-ARL Guo v. JR Asian Fusion Inc et. al.,
         •   2:19-cv-03545 Leong v. Laundry Depot, LLC et al,
         •   2:19-cv-03276 Chen v. LJC Trading New York, Inc. et al,
         •   2:19-cv-03269 Ni v. Red Tiger Dumpling House, Inc. et al,
         •   2:19-cv-03266-JS-GRB Xu v. Kingstech Technologies, LLC. et al,
         •   1:19-cv-03236 Yang v. An Ju Home, Inc. et al,
         •   1:19-cv-03149-LDH-RER Hong v. Mito Asian Fusion, Inc. et al,
         •   1:19-cv-01625-ARR-SMG Stidhum et al v. 161-10 Hillside Auto Ave, LLC
et al;
         •   2:19-cv-03545 Leong v. Laundry Depot, LLC et al,
         •   2:19-cv-00630 Chen v. Glow Asian Food, Inc. et al,
         •   1:18-cv-07446 Zhang v. Create Glory, Inc. et al,
         •   1:18-cv-07341 Wang v. X B B, Inc. et al,
         •   2:18-cv-07001 Yu et. al. v. Kim,
         •   1:18-cv-06910 Zang v. Daxi Sichuan Inc. et al,
         •   1:18-cv-06616 Xing v. Mayflower International Hotel Group Inc et al,
         •   2:18-cv-06614 Gu v. Lemonleaf Thai Restaurant Mineola Corporation et al,
         •   1:18-cv-06317 Pan et al v. Nutrition Rite Corporation et al,
         •   2:18-cv-05091 Chiu v. American Yuexianggui of LI LLC et al,
         •   1:18-cv-04086 Wei v. Red Panda Asian Bistro Inc et al,
         •   1:18-cv-04085 Wei v. Jing Fu House, Inc. et al,
         •   2:18-cv-03817 Huang et al v. Gel Factory, Corp. et al,
         •   2:18-cv-03266 Wang v. Mandarin Glen Cove, Inc. et al,
         •   2:18-cv-03249 Lin v. Lumix Hibachi Restaurant, Inc. et al,
         •   1:18-cv-00729 Yang et al v. Everyday Beauty Amore Inc. et al,
         •   1:18-cv-00417 Zhu v. Wanrong Trading Corp.,
         •   1:17-cv-07603 Suarez Castaneda et al v. F&R Cleaning Services Corp,
         •   1:17-cv-07601 Zeng v. The Parc Hotel LLC,
         •   1:17-cv-07600 Shum v. JILI Inc et al,
         •   1:17-cv-07547 Zhuang et al v. Huis Garden Restaurant Inc et al,
         •   1:17-cv-07509 Xie v. Sakura Kai I Inc. et al,
         •   1:17-cv-06563 Bi v. Guan Dong Yi Jia, Inc. et al,
         •   1:17-cv-06464 Yip et al v. McDonald's Corporation et al,
         •      1:17-cv-05570 Du v. Ma Roo, Inc. et al,
         •      2:17-cv-04357 Lin v. Autumn Sky Enterprise Corp. et al,
         •      2:17-cv-04202 Yu et al v. Kotobuki Restaurant, Inc. et al,
         •      1:17-cv-03737 Lin v. Monda Window & Door Systems, Inc. et al,
         •      1:17-cv-03435 Lin v. Joe Japanese Buffet Restaurant Inc. et al,
         •      1:17-cv-03181 Huang v. GW of Flushing I, Inc. et al,
         •      1:17-cv-02558 Loo v. I.M.E. Restaurant Inc. et al,
         •      1:17-cv-02174 Hong et al v. 7 Express Restaurant Corp. et al,
         •      1:17-cv-01044 Lin v. Rising Sun Restaurant, Inc. et al,
         •      1:17-cv-00646 Plasencia Sanchez et al v. Vital Drugs, Inc. et al,
         •      1:16-cv-05633 Jin et al v. Shanghai Original, Inc. et al,
         •      2:16-cv-05316 Qu v. Wendy Nail & Spa Inc. et al,
         •      1:16-cv-05185 Shi v. DXN Mike Corporation et al,
         •      1:16-cv-04840 Sun et al v. Sushi Fussion Express, Inc. et al,
         •      2:16-cv-01353 Yang et al v. Flushing Food, Inc. et al,
         •      2:15-cv-07396 Singh v. A & A Market Plaza, Inc. et al,
         •      2:15-cv-06206 Chen v. Marvel Food Services LLC et al,
         •      1:15-cv-03642 Luo et al v. Panarium Kissena Inc. et al,
         •      1:15-cv-02215 Guan v. Long Island Business Institute, Inc. et al,
         •      2:14-cv-01647 Zhang et al v. Wen Mei Inc. et al,

53.      He is attorney of record in 17 cases in the District of New Jersey:

         •      2:14-cv-00809-JMV-MF YIN et al v. HANAMI WESTWOOD, INC. et al;
         •      2:15-cv-05530-ES-MAH HA v. BAUMGART CAFE OF LIVINGSTON et
al;
         •      2:15-cv-06310-KM-MAH GOH v. COCO ASIAN CUISINE, INC. et al;
         •      2:16-cv-02811-KSH-CLW GOH v. NORI O INC.;
         •      2:16-cv-04798-KM-MAH YUE v. HYC Corp. et al;
         •      2:17-cv-12867-ES-CLW LIU et al v. CHENG DU 23 INC et al;
         •      2:18-cv-09887-CCC-MF LI v. SOUP DUMPLING PLUS INC. et al;
         •      2:18-cv-10358-JMV-SCM DING v. BAUMGART RESTAURANT, INC.
et al;
       •   2:18-cv-10359-JLL-SCM ZHANG v. CHONGQING LIUYISHOU
GOURMET NJ INC et al;
       •   2:18-cv-11277-ES-JAD LI v. CHINESE BODY WORKS, INC et al;
       •   2:18-cv-11347-KM-SCM WANG et al v. AN DA NJ CONSTRUCTION
LLC et al;
       •   2:18-cv-13791-SDW-CLW CHEN v. MAIN MOON LIN INC. et al;
       •   2:19-cv-09392-KM-MAH YANG v. TASTE OF NORTH CHINA, LTD et
al;
       •   2:19-cv-12742-CCC-JBC YANG v. SOMCHAI AND COMPANY INC et
al;
       •   3:15-cv-02950-MAS-DEA WANG et al v. CHAPEI LLC et al;
                •      3:16-cv-02443-MAS-TJB WANG et al v. SAKER SHOPRITES, INC. et al;
       and
                •      3:18-cv-11278-BRM-LHG LIN v. WASABI N' WOK INC et al.

       54.      He is attorney of record in 4 cases in the Northern District of New York, and the

Districts of Illinois, Massachusetts, and West Virginia:

                •      1:17-cv-00148-MAD-TWD Zhang v. Ichiban Group, LLC et al;

                •      1:18-cv-06848 18-cv-06848 Lin v. Monda Window & Door Systems, Inc.
       et al;

                •      3:16-cv-40138-KAR Gonpo v. Sonam’s Stonewalls & Art, LLC et al; and

                •      17-cv-00042-IMK You v. Grand China Buffet & Grill, Inc.

       55.      Many of his litigations were complex multi-plaintiff actions, hybrid collective and

class actions, and/or hybrid wage-and-hour and employment discrimination actions.

       56.      He has obtained favorable outcomes in several trials, including: Li et al v. China-

town Take-Out Inc. et al, SDNY 16-cv-07787-JCM (bench trial); Singh v. A & A Market Plaza,

Inc., EDNY 15-cv-07396-AKT (jury trial); Xie v. Sakura Kai I Inc., et al, 17-cv-07509-ILG-JO

(bench trial); Tong v. Henderson Kitchen, EDPA 17-cv-01073-CFK (bench trial); Zhang et al v.

New Beijing Wok, Inc. et al, SDNY 17-cv-09465-VEC (jury trial); Lin v. La Vie En Szechuan

Restaurant Corp. et al, SDNY 15-cv-09507-DCF (bench trial); and the instant case (jury trial).

       57.      Additionally, he has obtained favorable outcomes in numerous motion practices

and has also obtained favorable settlements in several cases, including this case.

       58.      In non-contingent fee structure matters, he charges $350.00 per hour to his clients.

       59.      He has previously been awarded $350.00 per hour in 2:18-cv-10359-CCC-SCM

Zhang v. Chongqing Liuyishou Gourmet NJ Inc.

       60.      Plaintiff respectfully seeks an hourly rate of $350.00 for Mr. Schweitzer.

                       5.      Joseph Indelicato
           61.   Joseph Indelicato graduated from The George Washington University Law School

with his Juris Doctor in 2016 and was admitted to New York State Bar.

           62.   Prior to working at Troy Law, he worked as legal intern at the Division of Invest-

ment Management of U.S. Securities & Exchange Commission, legal intern at the Division of Plan

Benefits Security of the U.S. Department of Labor Office of the Solicitor, and Law Clerk at O’Do-

noghue & O’Donoghue LLP.

           63.   Including his time at Troy Law, he has 4 years of legal experience working as legal

           64.   Plaintiff respectfully seeks an hourly rate of $250.00 for Mr. Indelicato.

                        6.      Bryn Sfetsios

           65.   Bryn Sfetsios obtained her Juris Doctor from Boston University School of Law,

where she also gained legal experience as an intern in the Massachusetts Commission Against

Discrimination and as a student attorney with the BUSL Employment Rights Clinic, partnered

with Greater Boston Legal Services.

           66.   While in law school, she served on the executive editorial team for the Boston Uni-

versity’s International Law Journal and on the executive board of the Student Government Asso-

ciation.

           67.   She joined Pontikes Law, LLC in 2016.

           68.   While working at Pontikes Law, she has represented plaintiffs in all areas of em-

ployment law, including discrimination, sexual harassment, FMLA claims, whistleblower and re-

taliation claims, Title IX, wage and hour violations, union and labor law, and contract claims.

           69.   She has represented clients in State and Federal courts, and litigated in a wide range

of administrative agencies, such as the Massachusetts Commission Against Discrimination, the

Occupational and Safety Health Administration, and the Department of Unemployment Assistance.
        70.    She has successfully negotiated and mediated many employment litigation matters.

She has first-hand experience representing clients in all phases of litigation, argued motions in

court, and second-chaired a jury trial in 2018.

        71.    She does pro bono work advising clients at the Attorney General’s wage clinic and

providing consults for women who have suffered sexual harassment, sex discrimination and related

retaliation, as part of the Legal Network for Gender Equity.

        72.    She has also partnered with local civil rights organizations to provide counsel to

low-income clients, such as with the Lawyers for Civil Rights and Justice at Work.

        73.    She has been selected as a Super Lawyers’ Rising Star in 2018 and 2019

        74.    Plaintiff respectfully seeks an hourly rate of $195.00 for Ms Sfetsios.

                       7.      Preethi Kilaru

        75.    Preethi Kilaru graduated from Karnataka State Law University, CMR Law School

in July 2016, and received her Masters of Law from SMU Dedman School of Law in December

2017.

        76.    Prior to joining Troy Law in April 2018, she worked as a legal assistant and advisor

in Bangalore, India, specializing in civil practice.

        77.    She has previously been awarded $150.00 per hour in 2:18-cv-10359-CCC-SCM

Zhang v. Chongqing Liuyishou Gourmet NJ Inc.

        78.    Plaintiff respectfully seeks an hourly rate of $200.00 for Ms Kilaru.

                       8.      Maggie Huang

        79.    Maggie Huang received her Bachelor of Business in Public Finance from National

Chung Hsin University in Taiwain in 1982, and her Masters of Information Systems from the

University of East Michigan in 1986.

        80.    She obtained her Certified Public Accountant license in New York in 1991.
        81.    She is also a licensed Certified Public Accountant in Taiwan.

        82.    She was a paralegal and accountant at Troy Law during this case.

        83.    She has previously been awarded an hourly rate of $100 in 16-cv-02015 Shen et al.

v. Number One Fresco Tortillas et al.

        84.    Plaintiff respectfully seeks an hourly rate of $150.00 for Ms Huang.

        II.    FEES REQUESTED IN THE PRESENT CASE

        85.    The chart below summarizes Plaintiff’s requested rates for each attorney and em-

ployee and the hours expended by each:

 Individual           Position           Hourly Rate      Hours Expended          Total Fees

 John          Partner,                  $550.00         146.84                $80,762.00
 Troy          Troy Law, PLLC

 Rebecca       Partner,                  $400.00         28.50                 $11,400.00
 Pontikes      Pontikes Law, LLC

 George        Associate,                $350.00         32.77                 $11,469.50
 Byun          Troy Law, PLLC

 Aaron         Associate,                $350.00         209.77                $73,419.50
 Schweitzer    Troy Law, PLLC

 Joseph        Associate,                $250.00         22.71                 $5,677.50
 Indelicato    Troy Law, PLLC

 Bryn          Associate,                $195.00         2.20                  $429.00
 Sfetsios      Pontikes Law, LLC

 Preethi       Paralegal,                $200.00         21.08                 $4,216.00
 Kilaru        Troy Law, PLLC

 Maggie        Paralegal/Accountant,     $150.00         20.53                 $3,079.50
 Huang         Troy Law, PLLC

 TOTAL                                                                         $190,453.00


        III.   COSTS INCURRED
       86.    Additionally, Plaintiff seeks to recover out-of-pocket expenses related to this action

in the amount of $9,564.91 ($8,285.94 by Troy Law, PLLC plus $1,278.97 by Pontikes Law, LLC).

       IV.    TOTAL

       87.    In total, Plaintiff is seeking $200,017.91 in attorneys’ fees and costs.

       88.    I declare that the foregoing statements are true and correct.

Dated: Flushing, NY
       April 20, 2020

                                                 Respectfully submitted,
                                                 TROY LAW, PLLC

                                                  /s/ John Troy
                                                 John Troy
                                                 41-25 Kissena Boulevard
                                                 Suite 103
                                                 Flushing, NY 11355
                                                 Tel: (718) 762-1324
                                                 troylaw@troypllc.com
                                                 Attorneys for Plaintiffs
